Citation Nr: 1535233	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-26 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected asthma with chronic obstructive pulmonary disease (COPD), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a service-connected gastrointestinal disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to October 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO in San Diego, California that denied an increase in a 30 percent rating for asthma with COPD, denied an increase in a 10 percent rating for a gastrointestinal disorder, and denied an increase in a noncompensable rating for bilateral hearing loss.  Jurisdiction of the case was subsequently transferred to the RO in Detroit, Michigan. 

A videoconference hearing was held in March 2015 before the undersigned Veterans Law Judge (VLJ) of the Board.  Unfortunately, due to technical difficulties, a transcript of this hearing could not be produced.  The Veteran was subsequently offered the opportunity for another Board hearing, and in June 2015, he declined another hearing.  Additional argument was submitted by his representative in August 2015.

Additional evidence was received from the Veteran in March 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The record before the Board consists of the Veteran's paper claims file, and electronic Virtual VA and VBMS claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that the Veteran must be reexamined to reassess the severity of his service-connected disabilities of asthma with COPD, a gastrointestinal disorder, and bilateral hearing loss, since the most recent VA compensation examinations of these conditions were conducted in February 2009, more than six years ago, and, in August 2015, his representative asserted that these conditions have worsened since those VA examinations and requested current examinations. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment). 

Additional VA examinations are needed in order to ascertain the current level of severity of these service-connected disabilities.  See 38 C.F.R. §§ 3.327(a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The audiological examiner should be asked to provide commentary on the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In March 2015, the Veteran submitted a report of a private audiological examination dated in February 2015 that reflects bilateral hearing loss.  For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  It must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a pure tone audiometry test, and the examination must be conducted without the use of hearing aids.

The February 2015 private examination report does not include the name of the examiner, or indicate whether the speech recognition test conducted was the Maryland CNC speech discrimination test, as required by 38 C.F.R. § 4.85(a).  This private examination report therefore is inadequate for rating purposes because it does not specify whether the Maryland CNC speech discrimination test was used.  The audiometric findings that are reported also are in graphical form only.  As a result, the Board finds that clarification from the private examiner is necessary to determine whether the Maryland CNC test was used during that examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)

The evidence reflects that the Veteran receives regular VA outpatient treatment for his service-connected disabilities.  In his September 2011 VA Form 9, he said his hearing was tested at VA facilities in Loma Linda and in Grand Rapids, when he received hearing aids.  Such records must be obtained, along with any ongoing relevant medical records relating to the issues on appeal.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant VA or private medical records dated since July 2009 relating to treatment or evaluation of asthma with COPD, a gastrointestinal disorder, or bilateral hearing loss, that are not already on file, and associate them with the claims file.

In particular, attempt to obtain any records of audiological treatment or testing at VA facilities in Loma Linda and/or Grand Rapids.  See September 2011 VA Form 9.

2.  Ask the Veteran to identify the private audiologist who performed the February 2015 audiological testing, and attempt to contact that audiologist and request that he or she indicate whether the speech discrimination tests that were conducted during that hearing evaluation were done using the Maryland CNC. 

Note:  The Veteran and his representative are notified that if the Veteran wants VA to use the data from this February 2015 private report (or more current data from private providers) in evaluating his bilateral hearing loss disability, it has to be specified whether the speech discrimination test used was the Maryland CNC test, and it is preferable that any report provided lists the pure tone audiometry results not just graphically but as prescribed by 38 C.F.R. § 4.85(a) to determine the specific threshold losses in the relevant frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).

3.  After obtaining the available records, schedule another VA audiological examination to ascertain the severity of the Veteran's bilateral hearing loss.  All necessary diagnostic testing and evaluation should be performed to make this determination.  The claims file must be made available to and reviewed by the examiner, including the report of the February 2015 private audiology examination.

The examiner is specifically requested to fully describe the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claim.  See 38 C.F.R. § 3.655(b).

4.  After obtaining the available records, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected asthma with COPD.  All necessary diagnostic testing and evaluation, including pulmonary function tests, should be performed to make this determination.  The claims file must be made available to and reviewed by the examiner.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claim.  See 38 C.F.R. § 3.655(b).

5.  After obtaining the available records, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected gastrointestinal disorder (esophageal reflux with ulceration, and hiatal hernia)
All necessary diagnostic testing and evaluation should be performed to make this determination.  The claims file must be made available to and reviewed by the examiner.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claim.  See 38 C.F.R. § 3.655(b).

6.  Then, the Veteran's claims for increased ratings should be readjudicated based on the entirety of the evidence.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case, and an appropriate period of time for response, before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




